           Case:
         Case    19-17488, 02/27/2020, Document
              2:18-cv-00499-JAD-VCF    ID: 11611573,
                                                 48 DktEntry:  11, Page
                                                     Filed 02/27/20     1 of1 1of 1
                                                                     Page
                                                                                   FILED
                        UNITED STATES COURT OF APPEALS                             FEB 27 2020

                                                                             MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 KEN LANDOW; et al.,                                 No.   19-17488

                 Plaintiffs-Appellants,              D.C. No.
                                                     2:18-cv-00499-JAD-VCF
  v.                                                 District of Nevada,
                                                     Las Vegas
 ALVERY A. BARTLETT, Jr.; BERTHEL
 FISHER & COMPANY FINANCIAL
 SERVICES, INC.,                                     ORDER

                 Defendants-Appellees.


          The dial-in telephone conference previously scheduled for February 28,

2020, is canceled.

          Pursuant to the parties’ stipulated motion (Docket Entry No. 10), this appeal

is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

costs and fees on appeal.

          A copy of this order shall serve as and for the mandate of this court.

                                                  FOR THE COURT:


                                                  Steven J. Saltiel
                                                  Circuit Mediator

bls/Mediation
